Citation Nr: 1410677	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-44 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the hands.  

2.  Entitlement to an initial rating in excess of 30 percent for asthma prior to June 9, 2010, and in excess of 60 percent on and after June 9, 2010. 

3.  Entitlement to an initial rating in excess of 30 percent for an adjustment disorder with mixed anxiety and depressed mood.  

4.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

5.  Entitlement to an initial rating in excess of 10 percent for rosacea.  

6.  Entitlement to an initial compensable rating for allergic rhinitis.  

7.  Entitlement to an initial compensable rating for external hemorrhoids.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran was discharged from the U.S. Army Reserve in March 1999 and later served on active duty in the U.S. Navy from March 1999 to September 2007, inclusive of service in Kuwait, as part of the Southwest Asia Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in January and March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issues identified on the title page of this document, in addition to the Veteran's entitlement to service connection for chronic testicular pain, to include orchitis, were previously before the Board in September 2012, at which time they were remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  On remand, the AMC by its rating decision of May 2013 found the Veteran entitled to service connection for orchalgia and an initial rating of 60 percent for asthma, effective from June 9, 2010.  Such action effectively removes the question of service connection for chronic testicular pain from the Board's appellate jurisdiction and it is not herein further addressed.  As well, the issue as to the initial rating for assignment for asthma has been restyled to reflect the AMC's recent action.  

The issues of the initial ratings for asthma, an adjustment disorder with mixed anxiety and depressed mood, GERD, rosacea, allergic rhinitis, and external hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO through the AMC.  


FINDING OF FACT

Bilateral hand strain, to include complaints and manifestations of pain, swelling, redness, and limited movement of the fingers, originated in service.  


CONCLUSION OF LAW

Bilateral hand strain was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant to the extent indicated, the need to discuss the VA's efforts to comply with its duties to notify and assist the Veteran under 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159 is obviated.  The same is true with respect to the AMC's compliance with the prior directives of the Board in its September 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

Here, service treatment records denote medical diagnosis and treatment for complaints of painful hands.  Such complaints were addressed by an examining rheumatologist in June 2007, with clinical examination showing pain, swelling, and deformity of the proximal and distal interphalangeal joints of both hands.  The diagnosis was of an osteoarthritic deformity; there is no indication that x-rays were attempted to confirm the existence of arthritis.  

Nevertheless, the Veteran, who is a nurse practitioner, offers a credible account that is not otherwise contradicted by the record as to ongoing symptoms while he remained on active duty.  In fact, when evaluated at the time of service exit in 2007, each hand exhibited Heberden's and Bouchard's nodes and a diagnosis of osteoarthritis of the hands was entered.  

Following service, the Veteran underwent a VA general medical examination and a separate hand evaluation in December 2007, when complaints of daily hand pain and swelling were made known, with decreased range of motion.  One such examination yielded a diagnoses of bilateral hand osteoarthritis; the other culminated in entry of diagnoses of no objective evidence of bilateral hand arthritis and normal bilateral hand exam.  X-rays in January 2008 revealed no abnormality, inclusive of arthritis.  Much treatment was received postservice with notation in problem lists and continuing diagnoses regarding osteoarthritis and on plain observation of the Veteran's hands during the course of the Board hearing in 2012, each hand appeared swollen and he offered a credible account as to the ongoing presence of swelling, deformity, and limited movement of all of his finger joints since he was in service.  Further VA examination followed in December 2012, which failed to identify osteoarthritis of the hands, but which disclosed a bilateral hand strain.  While the VA examiner found that it was less likely than not that the Veteran's bilateral hand strain was related to service, the rationale therefor was incomplete, if not faulty, in that the Veteran's complaints were not acknowledged or accorded any weight, with the opinion being based solely on the absence of osteoarthritis by X-ray and a lack of medical documentation of hand abnormalities during the two-year period following service separation.  

While the presence of hand arthritis is not confirmed by the evidence of record,  bilateral hand deformity and other manifestations of disability are demonstrated to have had their onset in service and to have continued unabated after service.  The Veteran's account of ongoing symptoms and manifestations is credible and supported to at least some extent by clinical data of record.  And, to that extent, the contrary opinion of the VA examiner in late 2012 is not found to be persuasive as to the service incurrence of the disorder in question.  Interestingly, the record also reflects that the Veteran served in Kuwait and while this case is not decided on the basis of undiagnosed illness per 38 U.S.C.A. § 1117 in view of the diagnosis of bilateral hand strain in December 2012, the type of complaints set forth by the Veteran are ones which conceivably could fall under the umbrella of undiagnosed illness.  In all, there is evidence both for and against entitlement to service connection for bilateral hand strain, but the evidence supportive of entitlement outweighs evidence to the contrary.  This is true both quantitatively and qualitatively.  On that basis, a grant of service connection for bilateral hand strain is warranted. 


ORDER

Service connection for bilateral hand strain is granted.  



REMAND

As to the claims for initial ratings on appeal, the Board notes that a statement of the case was issued in September 2009, which considered service treatment records and VA examinations conducted shortly after service.  Also indicated is the issuance by the AMC in May 2013 of the only supplemental statement of the case in this matter, which reflects consideration of principally VA treatment records from June 2012 to March 2013 and the reports of VA examinations in December 2012.  No consideration has apparently been afforded those VA treatment records compiled at other times, the existence of which are shown in VA's Compensation and Pension Records Interchange (CAPRI) entries in March and October 2012 and June 2013.  Moreover, no AMC consideration was afforded the service department and private medical records made a part of the record at the time of the Board hearing in February 2012 following the remand of this case to the AMC.  Remand to ensure consideration of these additional records in conjunction with the other evidence on file is required. See 38 C.F.R. § 3.103 (2013). 

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder any and all pertinent VA treatment records not already on file.  

2.  Thereafter, readjudicate the remaining claims for initial ratings based on all of the evidence of record, to include specifically all VA treatment records contained in the actual and virtual claims folder and those service department and private medical records submitted at the time of or in connection with the Board hearing in February 2012.  If any benefit sought on appeal continues to be denied, provide the Veteran with a supplemental statement of the case that identifies all of the pertinent evidence considered and permit him a 

reasonable period in which to respond, before returning the matter to the Board for additional review. 

No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


